      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SOROLA BROWN,                                                 )
                                                              )
                       Plaintiff,                             )
                                                              )      CIVIL ACTION
vs.                                                           )
                                                              )      FILE No.
LONG JOHN SILVER’S, LLC and                                   )
LJ REMAINDER LLC,                                             )
                                                              )
                       Defendants.                            )

                                          COMPLAINT

       COMES NOW, SOROLA BROWN, by and through the undersigned counsel, and files

this, her Complaint against Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER

LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).                In support thereof,

Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff SOROLA BROWN (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                 1
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 2 of 12



grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, LONG JOHN SILVER’S, LLC (hereinafter “LONG JOHN

SILVER’S, LLC”) is a foreign limited liability company that transacts business in the State of

Texas and within this judicial district.

        8.       Defendant, LONG JOHN SILVER’S, LLC, may be properly served with process

via its registered agent for service, to wit: CT Corporation System, Registered Agent, 1999

Bryan Street, Suite 900, Dallas, TX 75201.

        9.       Defendant, LJ REMAINDER LLC, (hereinafter “LJ REMAINDER LLC”) is a

foreign limited liability company that transacts business in the State of Texas and within this

judicial district.

        10.      Defendant, LJ REMAINDER LLC, may be properly served with process via its

registered agent for service, to wit: Corporation Service Company, Registered Agent, 211 E. 7th

Street, Suite 620, Austin, TX 78701.




                                                  2
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 3 of 12



                                   FACTUAL ALLEGATIONS

          11.    On or about March 13, 2019, Plaintiff was a customer at “Long John Silvers,” a

business located at 2009 Magnum Road, Houston, TX 77092, referenced herein as the “Long

John Silvers.”

          12.    Defendant, LONG JOHN SILVER’S, LLC, is the lessee or sub-lessee of the real

property and improvements that Long John Silvers is situated upon and that is the subject of this

action.

          13.    Defendant, LJ REMAINDER LLC, is the owner or co-owner of the real property

and improvements that Long John Silvers is situated upon and that is the subject of this action,

referenced herein as the “the Property.”

          14.    Plaintiff lives 11 miles from Long John Silvers and the Property.

          15.    Plaintiff’s access to the business(es) located at 2009 Magnum Road, Houston, TX

77092, Harris County Property Appraiser’s parcel number 0641870000110 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendants,

LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, are compelled to remove the

physical barriers to access and correct the ADA violations that exist at Long John Silvers and the

Property, including those set forth in this Complaint.

          16.    Plaintiff has visited Long John Silvers and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Long John Silvers and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Long John Silvers and the Property are accessible again. The purpose of the



                                                  3
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 4 of 12



revisit is to be a regular customer, to determine if and when Long John Silvers and the Property

are made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting Long John Silvers and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose herself to the ongoing barriers to access and engage in

a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Long John Silvers and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Long John Silvers

and the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers

to access present at Long John Silvers and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;


                                                  4
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 5 of 12




       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Long John Silvers is a public accommodation and service establishment.



                                                 5
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 6 of 12



       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Long John Silvers must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed Long John

Silvers and the Property in her capacity as a customer at Long John Silvers and the Property as

well as an independent advocate for the disabled, but could not fully do so because of her

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Long John Silvers and the Property that preclude and/or limit her access to

Long John Silvers and the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       31.     Plaintiff intends to visit Long John Silvers and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Long John Silvers and the Property, but will be unable to fully do so because of her disability

and the physical barriers to access, dangerous conditions and ADA violations that exist at Long

John Silvers and the Property that preclude and/or limit her access to Long John Silvers and the



                                                 6
      Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 7 of 12



Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       32.     Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, have

discriminated against Plaintiff (and others with disabilities) by denying her access to, and full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Long John Silvers and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, will

continue to discriminate against Plaintiff and others with disabilities unless and until Defendants,

LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, are compelled to remove all

physical barriers that exist at Long John Silvers and the Property, including those specifically set

forth herein, and make Long John Silvers and the Property accessible to and usable by Plaintiff

and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to Long John Silvers and the

Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Long John Silvers and the Property include, but are not

limited to:

ACCESSIBLE ELEMENTS:

       (i)    The access aisle adjacent to the accessible parking space has a slope in excess of

              1:48 in violation of Section 502.4 of the 2010 ADAAG standards and is not level.



                                                 7
Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 8 of 12



         This violation made it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.

 (ii)    The access aisle has excessive vertical rise and is in violation of Sections 303.2

         and 502.4 of the 2010 ADAAG standards. This violation made it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (iii)   The accessible parking space is missing a proper identification sign in violation of

         Section 502.6 of the 2010 ADAAG standards. This violation made it difficult for

         Plaintiff to locate an accessible parking space.

 (iv)    There is an excessive vertical rise at the base of the accessible ramp in violation of

         Section 303.2 and 405.4 of the 2010 ADAAG standards. This violation made it

         dangerous and difficult for Plaintiff to access public features of the Property.

 (v)     The landing at the top of the accessible ramp did not have 36 (thirty-six) inch clear

         space in violation of Section 406.4 of the 2010 ADAAG standards. This violation

         made it difficult and dangerous for Plaintiff to access the Property.

 (vi)    Leading from the access aisle, the accessible route requires a disabled patron to

         turn, yet does not provide a level turning space in violation of section 304.2 of the

         2010 ADAAG standards.          This violation made it difficult and dangerous for

         Plaintiff to access the interior of the restaurant.

 (vii) The accessible ramp leading from the accessible parking space to the accessible

         entrances has a rise greater than 6 (six) inches but does not have handrails

         complying with Section 505 of the 2010 ADAAG standards, this is a violation of

         Section 405.8 of the 2010 ADAAG standards. This violation made it difficult for

         Plaintiff to access the units of the Property.



                                             8
Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 9 of 12



 (viii) The Property lacks an accessible route from the sidewalk to the accessible entrance

         in violation of Section 206.2.1 of the 2010 ADAAG standards. This violation made

         it difficult for Plaintiff to access the units of the Property.

 (ix)    The accessible parking spaces are missing a proper identification sign in violation

         of Section 502.6 of the 2010 ADAAG standards. This violation made it difficult

         for Plaintiff to locate an accessible parking space.

 (x)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS

 (i)     Restrooms have a sink with inadequate knee and toe clearance in violation of

         Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

         and/or any disabled individual to safely utilize the restroom facilities.

 (ii)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

         are not insulated or configured to protect against contact in violation of Section

         606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

         disabled individual to safely utilize the restroom facilities.

 (iii)   The actionable mechanism of the paper towel dispenser in the restroom is located

         outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

         ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to safely utilize the restroom facilities.

 (iv)    The door exiting the restroom lacks a proper minimum maneuvering clearance,

         due to the proximity of the door hardware to the adjacent sink, in violation of




                                              9
     Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 10 of 12



              Section 404.2.4 of the 2010 ADAAG standards. This made it difficult for Plaintiff

              and/or any disabled individual to safely utilize the restroom facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Long John Silvers and the

Property.

       36.     Plaintiff requires an inspection of Long John Silvers and the Property in order to

determine all of the discriminatory conditions present at Long John Silvers and the Property in

violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.      All of the violations alleged herein are readily achievable to modify to bring

Long John Silvers and the Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Long John Silvers and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Long John Silvers and the Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, Long John Silvers and the Property has

been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                 10
     Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 11 of 12



the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, are required to remove

the physical barriers, dangerous conditions and ADA violations that exist at Long John Silvers

and the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, LONG JOHN SILVER’S, LLC and LJ REMAINDER LLC, pursuant

to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, LONG

JOHN SILVER’S, LLC and LJ REMAINDER LLC, to modify Long John Silvers and the

Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, LONG JOHN SILVER’S, LLC, in violation of the

               ADA and ADAAG;

       (b)     That the Court find Defendant, LJ REMAINDER LLC, in violation of the ADA

               and ADAAG;

       (c)     That the Court issue a permanent injunction enjoining Defendants, LONG JOHN

               SILVER’S,      LLC    and    LJ REMAINDER LLC, from continuing their



                                                 11
Case 4:19-cv-01005 Document 1 Filed on 03/19/19 in TXSD Page 12 of 12



       discriminatory practices;

 (d)   That the Court issue an Order requiring Defendants, LONG JOHN SILVER’S,

       LLC and LJ REMAINDER LLC, to (i) remove the physical barriers to access and

       (ii) alter Long John Silvers and the Property to make it readily accessible to and

       useable by individuals with disabilities to the extent required by the ADA;

 (e)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

       and costs; and

 (f)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.


 Dated: March 19, 2019.       Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
